DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16, 35) in the reply filed on 08/26/2022 is acknowledged.
Claims 17-34, 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022. Additionally, it is believed that claims 18-29, 31, 33, 36, dependent from “the method of claim 16” are supposed to be dependent on the method in claim 17.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 3, and 15 are objected to because of the following informalities:  Claims 2, 3 and 15 contain multiple sentences. 
According to MPEP 608.01(m), “While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i)."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "said harmful entity" in lines 11 and 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-16, 35 are rejected based on their dependency from claim 1, or from a claim dependent from claim 1. 

Claims 2, 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 275 nm to 295 nm, and the claim also recites 275 nm which is the narrower statement of the range/limitation.  Claim 3 recites the broad recitation 385, and the claim also recites 405 which is the narrower statement of the range/limitation. Claim 15 recites the broad recitation 1 to 100%, and the claim also recites 10 to 20% which is the narrower statement of the range/limitation.   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the at least one UVA light source must function while being safe for human eyes and epidermis and dermis or the at least one UVC source must function while being safe for human eyes and epidermis and dermis.

Dependent claims are rejected for the same reasons as the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US 2020/0078482).
Regarding claim 1, Yoon discloses A UVA/UVC system for reducing levels, on a surface, and inhibiting further growth of at least one pathogen on said surface (para 208), wherein said system has no deleterious effects on a human, in particular on a human eye or epidermis and dermis (para. 93), wherein said system comprises: i) at least one UVA light source (para. 206); ii) at least one UVC light source (para. 208); and iii) at least one controller connected to each of said at least one UVA light source and said at least one UVC light source (Fig. 15, controller 40), for controlling at least one parameter of each of said UVA light source and UVC light source selected from light source, light intensity, radiated power level, wavelength, exposure time and combinations thereof (para. 211), wherein said at least one UVC light source emits UVC light to a surface for a period of time reducing the level of said harmful entity on said surface to a level that is safe to humans, and said at least one UVA light source emits UVA light to a surface for a period of time inhibiting growth of said harmful entity on said surface (para. 220-223, 233), such that during the time said at least one UVC light source and said at least one UVA light source is emitting on said surface (para. 222), radiation levels from said at least one UVC light source and said at least one UVA light source is safe to humans (para. 93); wherein when said at least one UVC light source is emitting UVA light to said surface, said at least one UVC light is off, and when said at least one UVA light source is emitting light to aid surface, said at least one UVC light source is off (para. 222), wherein cycling between said at least one UVC light source and said at least one UVA light source is controlled by said at least one controller (para. 211). Although Yoon refers to light with a wavelength of 405 nm as blue light, the instant application considered light with a wavelength of 405 nm to be UVA light, so the light source in Yoon is also considered to be a UVA light source.
Regarding claim 2, Yoon discloses a system, wherein said at least one UVC light source has an operating wavelength of from about 275 nanometers (nm) to about 295 nm. In one alternative, said at least one UVC light source has an operating wavelength of about 275 nm (para. 208). Although Yoon discloses using a UVC wavelength between 100nm and 280 nm, it specifically indicates a light with a wavelength of  275 nm. 
Regarding claim 3, Yoon discloses a system, wherein said at least one UVA light source has an operating wavelength of from about 385 nm to about 405 nm. In one alternative, said at least one UVA light source has an operating wavelength of about 405 nm (para. 206). Although Yoon discloses using light with a wavelength of 400 nm to 420 nm, it specifically indicated a light with a wavelength of 405 nm.

Regarding claim 4, Yoon discloses a system, wherein said at least one UVC light source is a light emitting diode (LED) (para. 83).
Regarding claim 5, Yoon discloses a system, wherein said at least one UVA light source is a LED (para. 83).
Regarding claim 6, Yoon discloses a system, wherein the at least one controller automatically cycles between emitting light from said at least one UVA light source and from said at least one UVC light source (para. 220).
Regarding claim 7, Yoon discloses a system, wherein said at least one UVC light source has an emission at a power level and time duration to reduce at least one pathogen on a surface exposed to said at least one UVC light source (para. 209).
Regarding claim 8, Yoon discloses a system, wherein the power level is selected to ensure the radiated emission from said at least one UVC light source is at a safe level for human eyes and epidermis and dermis (para. 93, 226).
Regarding claim 9, Yoon discloses a system, wherein the time duration is selected to ensure the radiated emission from said at least one UVC light source is at a safe exposure time for human eyes and epidermis and dermis (para. 93, 220).
Regarding claim 10, Yoon discloses a system, wherein said at least one UVA light source has an emission at a power level to inhibit growth of at least one pathogen on a surface exposed to said at least one UVC light source, while safe for human eyes and epidermis and dermis, regardless of the exposure time (para. 221).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (cited above) in view of Douglas (US 2012/0280147).
Regarding claim 11, Yoon discloses all of the claim limitations as set forth above. Yoon does not disclose the power rating of the UVC light source. 
Douglas teaches a system, wherein said at least one UVC light source has a power rating of from about 10 mW to about 100 W (para 23). Power rating is defined as “the highest power input allowed to flow through particular equipment”, so the teaching in Douglas that the light source has a power rating of 150 W, would also be capable of handling between 10 mW and 100 W of power. It would be obvious to optimize the power input to the light source in order to achieve the desired amount of pathogen reduction. 
It would be obvious to a person of ordinary skill in the art before the effective filing date to include the light source of Douglas in the UV system of Yoon. A person of ordinary skill in the art would do this to ensure that the surface is fully sanitized, as taught by Douglas.
Regarding claim 13, Yoon discloses all of the claim limitations as set forth above. Yoon does not disclose the power rating of the UVA light source. 
Douglas teaches a system, wherein said at least one UVC light source has a power rating of from about 10 mW to about 100 W (para 23). Power rating is defined as “the highest power input allowed to flow through particular equipment”, so the teaching in Douglas that the light source has a power rating of 150 W, would also be capable of handling between 10 mW and 100 W of power. It would be obvious to optimize the power input to the light source in order to achieve the desired amount of pathogen reduction. 
It would be obvious to a person of ordinary skill in the art before the effective filing date to include the light source of Douglas in the UV system of Yoon. A person of ordinary skill in the art would do this to ensure that the surface is fully sanitized, as taught by Douglas.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (cited above) in view of Douglas (cited above), in further view of Clynne (US 2018/0339073).
Regarding claim 12, Yoon and Douglas teach all of the claim limitations as set forth above. They do not teach specifically a power rating of 244 mW. 
Clynne teaches a system, wherein said at least one UVC light source has a power rating of 244 mW (para. 39). Clynne discusses the power density, which would be equivalent to power rating for an area of a square meter. Clynne discusses power between a range of several milliwatts to several watts while only emitting UV light at a low enough power as to avoid harming a human (para. 53). It would be obvious to optimize the light source to use the desired power level to prevent harming a human.
 	It would be obvious to a person of ordinary skill in the art before the effective filing date to include the light source of Clynne in the UV system of Yoon and Douglas. A person of ordinary skill in the art would do this in order to prevent the UV light from harming a human, as taught by Clynne.
	Regarding claim 14, Yoon and Douglas teach all of the claim limitations as set forth above. They do not teach specifically a power rating of 20 mW.
Clynne teaches a system, wherein said at least one UVA light source has a power rating of 20 mW (para. 39). Clynne discusses the power density, which would be equivalent to power rating for an area of a square meter. Clynne discusses power between a range of several milliwatts to several watts while only emitting UV light at a low enough power as to avoid harming a human (para. 53). It would be obvious to optimize the light source to use the desired power level to prevent harming a human.
It would be obvious to a person of ordinary skill in the art before the effective filing date to include the light source of Clynne in the UV system of Yoon and Douglas. A person of ordinary skill in the art would do this in order to prevent the UV light from harming a human, as taught by Clynne.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (cited above).
Regarding claim 15, Yoon discloses a system, wherein said system reduces the level of at least one pathogen on a surface exposed to said system by 1 to 100% (Fig. 28A, para. 260). In one alternative, by 10 to 20%. Yoon discloses sterilization power of 99.99%, however it would be obvious to optimize the pathogen reduction power of the system in order to achieve the desired amount of pathogen reduction.
Regarding claim 16, Yoon discloses a system, wherein said system reduces the level of at least one pathogen on a surface exposed to said system by 10 to 20% (Fig. 28A). Yoon discloses sterilization power of 99.99%, however it would be obvious to optimize the pathogen reduction power of the system in order to achieve the desired amount of pathogen reduction.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (cited above) in view of Clynne (cited above).
Regarding claim 35, Yoon discloses all of the claim limitations as set forth above. Yoon does not disclose the type of pathogen being reduced.
Clynne teaches a system for the reduction of at least one pathogen selected from the group consisting of E. Coli K12 (para. 6), S. Epidermis and B. Subtilis. It would be obvious that the UV system of Yoon and Clynne would be capable of reducing the amount of any bacteria where the UV radiation would be capable of reaching the DNA of the bacterial cell. It would be obvious to a person of ordinary skill in the art to use the UV system of Yoon to reduce the number of bacteria, as taught by Clynne.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799